Name: Commission Regulation (EEC) No 2049/82 of 20 July 1982 on rules for determining world market prices in the peas and field beans sector
 Type: Regulation
 Subject Matter: plant product;  prices;  economic analysis
 Date Published: nan

 No L 219/36 Official Journal of the European Communities 28 . 7 . 82 COMMISSION REGULATION (EEC) No 2049/82 of 20 July 1982 on rules for determining world market prices in the peas and field beans sector THE COMMISSION OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Article 1 Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans Q, and in particular Articles 3 (7) and 4 (3) thereof, 1 . The average world market price for soya cake referred to in Article 1 of Regulation (EEC) No 2036/82 shall be determined once a month . It shall however be changed as often as necessary should significant changes occur in the market situation . It shall be fixed for 100 kilograms and shall be the arith ­ metical mean of offers and quotations recorded during the five working days before the day on which it is determined . 2 . The Commission shall use only the most favourable offers and quotations concerning delivery within 30 days of the day on which they are recorded . Whereas normal price fluctuations on the world market are such that the average world market price of soya cake should be determined at least once a month ; whereas provision should be made for the offers and quotations used to be adjusted to offset any differences from the presentation , quality and terms and place of delivery for which the average world market price is to be fixed ; Article 2 Whereas, in accordance with Article 2 ( 1 ) of Council Regulation (EEC) No 2036/82 of 19 July 1982 adop ­ ting general rules concerning special measures for peas and field beans (2), the world market price for peas and field beans is to be determined before the beginning &lt; each marketing year ; whereas provision should be .nade for the offers used to be adjusted to offset any differences from the presentation , quality and terms and place of delivery for which the average world market price is to be fixed ; 1 . Where the offers and quotations used for the products referred to in Article 1 are for : (a) presentations other than in bulk, they shall be adjusted by deduction of the added value conferred by the presentation ; (b) qualities other than that for which the activating price is set, they shall be adjusted by a coefficient as given in the Annex ; (c) delivery c and f, they shall be increased by 0-2 % to cover the cost of insurance ; (d) delivery cif to a frontier crossing point other than Rotterdam, they shall be adjusted by the difference in transport and insurance costs for delivery to Rotterdam ; (e) delivery cif Rotterdam, they shall be increased by 0-393 ECU cover unloading and forwarding costs ; (f) delivery fas , fob or otherwise, they shall be increased as appropriate by loading, transport and insurance costs to the frontier . Whereas, in accordance with Article 2 (3) of the above ­ mentioned Regulation, if it is not possible to use any offer of peas and field beans to determine the world market price, that price is to be determined from prices recorded on the markets of the principal non ­ member exporting countries ; whereas rules for using offers in those exporting countries should be deter ­ mined ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, (') OJ No L 162, 12 . 6 . 1982, p. 28 . (2) See page 1 of this Official Journal . 2. For the purposes of paragraph 1 only the lowest loading, transport and insurance costs shall be used. 28 . 7 . 82 Official Journal of the European Communities No L 219/37 Article 3 Where Article 1 (3 ) of Regulation (EEC) No 2036/82 is applied use shall be made of the most favourable quotations and offers for  bulk soya cake obtained by processing soya beans in the Community and delivered to Rotterdam,  other oilcakes offered on the world market, adjusted if necessary in line with the difference between their value and the value of soya cake . (c) delivery c and f, they shall be increased by 0-2 % to cover insurance costs ; (d) delivery cif Regensburg, no adjustment shall be made ; (e) delivery cif to a frontier crossing point other than Rotterdam or Regensburg, they shall be adjusted by the difference in transport and insurance costs for delivery to Rotterdam ; (f) delivery cif Rotterdam, they shall be increased by unloading and forwarding costs ; (g) delivery fas , fob or otherwise, they shall be increased as appropriate by loading, transport and insurance costs to the frontier . 2 . For the purposes of paragraph 1 only the lowest loading, transport and insurance costs shall be used . 3 . Offers shall be increased by any customs duties payable . Article 4 1 . The average world market price for peas and field beans mentioned in Article 2 of Regulation (EEC) No 2036/82 shall be fixed as the price for 100 kilograms . 2 . Only the most favourable offers for the shortest delivery dates shall be used to determine this price . Offers for products in transit to the Community by ship shall not be used . Article 6 Article 5 1 . Where Article 2 (3) of Regulation (EEC) No 2036/82 is applied, the most favourable offers recorded on the most important markets of non-member expor ­ ting countries shall be used . 2 . Offers shall be increased by insurance and trans ­ port costs for delivery to Rotterdam . Where appro ­ priate, offers shall be adjusted as indicated in Article 5 . 1 . Where offers used for the products referred to in Article 4 are for : (a) presentations other than in bulk, they shall be adjusted by deduction of the added value conferred by the presentation ; (b) products that have been cleaned, skinned and split, they shall be adjusted by deduction of the added value conferred by the presentation ; Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 July 1982. For the Commission Poul DALSAGER Member of the Commission No L 219/ 38 Official Journal of the European Communities 28 . 7 . 82 ANNEX Coefficients of equivalence for the different qualities of soya meal Soya meal having a protein content of Coefficients of equivalenceAmount to be deducted from the price 46 to 48 % 49 to 50 %  0-560  1120